Citation Nr: 0713631	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to November 8, 2006, and a rating in excess of 20 
percent as of November 8, 2006, for degenerative disc disease 
of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1980 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a local RO hearing in August 
2006.  

At the time of the filing of the claim which initiated the 
current appeal, a disability of the thoracic and cervical 
spine were assigned a single 10 percent evaluation.  In 
January 2004, the RO granted a separate 10 percent evaluation 
for degenerative disc disease of cervical spine.  In January 
2006, the RO granted an increased rating to 20 percent, 
effective November 8, 2006 for degenerative disc disease of 
the cervical spine.  The veteran has not indicated that he is 
satisfied with the ratings assigned.  The issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  Prior to November 8, 2006, the service-connected 
degenerative disc disease of the cervical spine was 
manifested by pain and slight limitation of motion of the 
cervical spine.  

2.  As of November 8, 2006, the service-connected 
degenerative disc disease of the cervical spine was 
manifested by pain and severe limitation of motion of the 
cervical spine.  

3.  The service-connected degenerative disc disease of the 
thoracic spine is manifested by limitation of forward flexion 
of the thoracolumbar spine which is greater than 30 degrees 
but not greater than 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent prior to November 8, 2006 for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003,  5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5293 (2003). 

2.  The criteria for assignment of a 30 percent rating, but 
no more, as of November 8, 2006 for degenerative disc disease 
of the cervical spine, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003,  5290, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5293 
(2003). 

3.  The criteria for the assignment of a 20 percent rating, 
but no more, for degenerative disc disease of the thoracic 
spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5291, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5293 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in February 2004 
and February 2006 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and the responsibilities of the 
veteran and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims in the VCAA letters and he was also 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities adjudicated by this decision via correspondence 
dated in March 2006.  The Board finds that the veteran has 
provided adequate notice as set out under Dingess/Hartman, 
supra.  The veteran does not argue otherwise.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also Dunlap v. 
Nicholson, Vet. App. No. 03-0320 (March, 23, 2007) (With 
respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error).  The Board further 
notes that the veteran's status as a veteran has never been 
contested.  VA has always adjudicated his claim based on his 
status as a veteran as defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.



Increased Ratings Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been  
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125- 
26 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In April 1992, the RO granted service connection for 
degenerative disc disease of the thoracic spine and assigned 
a non-compensable evaluation under Diagnostic Code 5291-5293.  

In July 1998, the RO increased the disability evaluation 
assigned for the thoracic spine disability to 10 percent 
under Diagnostic Code 5291.  

During the course of this appeal in January 2004, the RO 
granted service connection for degenerative disc disease of 
the cervical spine and assigned a 10 percent evaluation 
effective from November 5, 2001, under Diagnostic Code 5010.  

The veteran's cervical spine disability is currently 
evaluated as 20 percent disabling under Diagnostic Codes 
5010-5242.  

The veteran's thoracic spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Codes 
5010-5291.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  

In 2002, the evaluation criteria for DC 5293, for 
intervertebral disc syndrome, were amended.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293).  The amendment was effective on September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under Diagnostic Code 5290, which was in effect prior to 
Sept. 26, 2003, limitation of motion of the cervical spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 30 percent for severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
Sept. 26, 2003).  

The range of motion of the cervical spine is from 0 to 90 
degrees of flexion-extension, 0 to 45 degrees of lateral 
flexion and 0 to 80 degrees of rotation.  The range of motion 
of the thoracolumbar spine is from 0 to 90 degrees of 
flexion, 0 to 30 degrees of extension, 0 to 30 degrees of 
lateral flexion and 0 to 30 degrees of rotation.  38 C.F.R. 
§ 4.71a, Plate V.  

Under Diagnostic Code 5291, which was in effect prior to 
Sept. 26, 2003, limitation of motion of the dorsal spine is 
assigned a non-compensable evaluation for slight limitation 
of motion, and a 10 percent rating is assigned for moderate 
or severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (prior to Sept. 26, 2003).  

Under the old version of Diagnostic Code 5293, when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 23, 
2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. 

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation, and incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, DC 5293 (effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Factual Background

The current claim was submitted in October 2001.  

In July 2001, a private neurologist evaluated the veteran for 
pain and tingling involving both hands.  The symptoms 
reportedly began after a 1989 motor vehicle accident.  A 
neurological examination revealed the neck range of motion 
was flexion to 45 degrees, extension to 40 degrees, lateral 
flexion to 40 degrees bilaterally and external rotation to 75 
degrees bilaterally.  The dorsolumbar range of motion was 
forward flexion to 90 degrees, extension to 30 degrees and 
rotation to 30 degrees bilaterally.  Mild pain was reported 
with lateral flexion and external rotation of the neck.  Deep 
tendon reflexes were present.  Motor strength of the 
extremities was 5/5.  The examiner opined that the veteran's 
symptoms were more of a peripheral neuropathy and may be 
related to non-insulin dependent diabetes mellitus.  

A July 2001 private clinical record indicates that nerve 
testing of the lower extremities revealed no evidence of 
peripheral neuropathy.  It was noted that the neck pain was 
the same with vague pain down the shoulder and arm.  Nerve 
conduction studies in July 2001 were interpreted as normal.  

In October 2001, the veteran reported neck pain with 
radiation towards the intrascapular region.  An August 2001 
Magnetic Resonance Image (MRI) examination was referenced as 
revealing osteoarthritic and degenerative disc herniation.  A 
separate record also dated in October 2001 indicates the 
veteran reported muscle spasm from time to time in the mid 
paraspinal thoracic region as well as tingling and burning in 
the hands and feet.  

On VA examination in January 2002, the veteran reported he 
experienced daily pain in his back which he rated as 7/10 and 
during flares as 10/10.  He indicated that flare-ups were 
caused by prolonged sitting, bending, twisting, sudden 
movements and prolonged standing.  He also reported neck pain 
and radicular pain down both arms with some numbness and 
tingling down the back in the sides of the arms and radicular 
pain down the back of both legs to the feet.  He reported 
that he lost five days of work the previous year due to back 
pain.  Physical examination revealed a normal gait and 
posture.  There was full active and passive ranges of motion 
in the lumbar and thoracic spine with general discomfort 
reported by the veteran.  No spasm was present.  There was no 
palpable tenderness nor crepitus.  Deep tendon reflexes were 
intact as was sensation.  It was determined that there were 
no fixed or neurological abnormalities present.  The veteran 
complained of some tingling in the hands.  There was no 
fatigue, weakness or lack of endurance shown on examination.  
The veteran denied bowel and bladder problems.  A herniated 
disc of the cervical spine was included as an impression.  It 
was noted that X-rays revealed moderate degenerative changes.  
The other pertinent impression was history of degenerative 
disc disease of the thoracic spine with a normal X-ray.  

In a January 2004 statement, the veteran reported that his 
degenerative disc disease of the cervical spine was 
productive of pain to the point of blacking out.  He reported 
radicular pain to the limbs and numbness in the left hand and 
fingers.  He wrote that his degenerative disc disease of the 
thoracic spine produced radicular pain through his ribs and 
down his back and had also affected his stomach and bowels.  
He opined that the disabilities involved nerve problems.  

In April 2003, a private physician noted the veteran reported 
neck and upper extremity pain and low back pain.  The neck 
pain radiated into both upper extremities.  He denied bowel 
or bladder dysfunction, significant lower extremity weakness 
or numbness.  He did complain of weakness and numbness and 
pain in his right upper extremity.  Physical examination 
revealed the range of motion of the neck was restricted in 
both flexion/extension and rotation.  The pertinent diagnoses 
were degenerative disc and joint disease of the cervical 
spine with nerve involvement and degenerative joint disease 
of the lumbosacral spine without nerve involvement.  

A private physician reported in June 2004 that he had treated 
the veteran for cervical degenerative disc disease.  It was 
observed that the veteran reported that he had some short 
term gain with physical therapy and overall could live with 
his neck pain.  He had a new complaint regarding low back 
pain which radiated into the lower extremities.  The 
diagnosis was degenerative disc and joint disease with 
radiculopathy.  

An August 2004 private clinical record indicates that the 
veteran reported back pain with radiation to the side.  He 
denied any radiation into the legs or numbness or tingling in 
the legs.  Deep tendon reflexes were equal.  

A private clinical record dated in November 2004 reveals that 
the veteran complained of back pain which increased with 
stress.  He was going to school.  He reported that he was 
disabled due to his back.  He reported his motion was 
restricted because of back pain.  

A VA general medical examination was conducted in August 
2005.  Thoracic spine complaints consisted of daily pressure 
and ache.  There was no flare as the pain was constant.  A 
good day would be pain at 5/10 and a bad day would be 10/10.  
Certain activities increased the pain.  There were no periods 
of incapacitation during the previous 12 months nor had the 
veteran lost any work nor changed any activities due to 
thoracic spine symptomatology.  With regard to his cervical 
spine, the veteran reported a daily burning and toothache 
type pain.  There were no flares as the pain was constant.  A 
good day would be pain at 4/10 and a bad day would be 10/10.  
Certain activities increased the pain.  There were no periods 
of incapacitation during the previous 12 months nor had the 
veteran lost any work nor changed any activities due to 
cervical spine symptomatology.  Physical examination of the 
thoracic spine revealed a range of motion of forward flexion 
from 0 to 50 degrees with pain at 50 degrees.  Backward 
extension was 0 to 30 degrees with pain at 30 degrees.  
Rotation was to 30 degrees bilaterally with pain at 30 
degrees bilaterally.  Lateral bending was to 30 degrees 
bilaterally with pain at 30 degrees bilaterally.  Repetitive 
motion testing was within normal limits for the thoracic 
spine.  Physical examination of the cervical spine revealed a 
range of motion of forward flexion from 0 to 40 degrees with 
pain at 40 degrees.  Backward extension was 0 to 40 degrees 
with pain at 40 degrees.  Rotation was 0 to 55 degrees 
bilaterally with pain at 55 degrees bilaterally.  Lateral 
bending was 0 to 40 degrees bilaterally with pain at 40 
degrees bilaterally.  Repetitive motion testing was within 
normal limits for the cervical spine.  No muscle spasm or 
muscle atrophy was present.  Neurological examination did not 
indicate any significant abnormalities.  The examiner opined 
that the veteran was employable but would have a hard time 
finding someone to employ him.  The pertinent diagnoses were 
thoracic and cervical spine degenerative disc disease.  

The veteran testified in August 2006 that he experienced a 
burning pain with radiculopathy and also muscle spasm.  He 
rated his daily neck pain as an eight or nine.  He also 
reported he had numbness in the upper extremities.  

The most recent VA examination was conducted in November 
2006.  The veteran reported that he had only been pain free 
two or three days since the initial injury to his neck and 
mid back in 1989.  He denied urinary symptomatology, fecal 
incontinence and obstipation.  He reported he had numbness 
and paresthesias.  There was also a history of fatigue, 
decreased motion, stiffness, weakness, spasms and pain.  The 
pain was in the neck and thoracic region.  The severity of 
the pain was described as moderately severe.  The thoracic 
pain reportedly radiated into the right hip and the neck pain 
radiated into the shoulders and arms.  The radiating pain was 
intermittent.  The veteran reported daily flares of severe 
pain.  He informed the examiner that he had five to six 
incapacitating episodes of cervical pain, lasting on average 
one day, in the preceding twelve months.  Physical 
examination of the cervical and thoracic spine revealed no 
spasm or atrophy.  Pain with motion and tenderness was 
present in both.  There was no weakness.  Lumbar flattening 
was noted.  No ankylosis was present in either part of the 
spine.  

Range of motion for the cervical spine was extension from 0 
to 42 degrees with pain beginning at 30 degrees.  Flexion was 
from 0 to 30 degrees with pain beginning at 25 degrees.  
Lateral flexion to the right was from 0 to 20 degrees with 
pain beginning at 15 degrees.  Lateral flexion to the left 
was from 0 to 15 degrees with pain beginning at 10 degrees.  
Left lateral rotation was from 0 to 50 degrees with pain 
beginning at 40 degrees.  Right lateral rotation was from 0 
to 55 degrees with pain beginning at 50 degrees.  Pain was 
present on repetitive motion but there was no additional 
limitation of motion on repetitive use.  Range of motion for 
the thoracolumbar spine was extension from 0 to 15 degrees 
with pain beginning at 10 degrees.  Flexion was from 0 to 70 
degrees with pain beginning at 30 degrees.  Lateral flexion 
to the right was from 0 to 12 degrees with pain beginning at 
10 degrees.  Lateral flexion to the left was from 0 to 15 
degrees with pain beginning at 10 degrees.  Left lateral 
rotation was from 0 to 30 degrees with pain beginning at 15 
degrees.  Right lateral rotation was from 0 to 30 degrees 
with pain beginning at 15 degrees.  Pain was present on 
repetitive motion but there was no additional limitation of 
motion on repetitive use.  Pain was present on repetitive 
motion for all the ranges of motion but there was no 
additional limitation of motion on repetitive use.  The range 
of motion was determined to be abnormal for the veteran.  The 
diagnoses were cervical and thoracic degenerative disc 
disease.  The effects on the veteran's daily activities were 
found to be severe.  The veteran had not been employed since 
2003.  He was taking classes.  He performed art work which 
required long periods time sitting in one position.  
Entitlement to an initial rating in excess of 10 percent 
prior to November 8, 2006 and a rating in excess of 20 
percent as of November 8, 2006 for degenerative disc disease 
of the cervical spine.

Analysis

The Board finds that no more than a 10 percent rating is 
warranted prior to November 8, 2006.  An increased rating to 
30 percent, but no more, is warranted as of November 8, 2006, 
for the cervical spine disability, based on limitation of 
motion, when it is evaluated under Diagnostic Code 5290 which 
was in effect prior to September 26, 2003.  

While there are references in the clinical records to the 
veteran complaints of pain in the neck and limited motion, 
the extent of limitation of motion of the cervical spine has 
only been measured on three occasions - by a private 
neurologist in July 2001 and at the time of VA examinations 
in August 2005 and November 2006.  In August 2003, a private 
physician noted that the range of motion was restricted in 
both flexion/extension and rotation but the extent of the 
restriction was not quantified.  

The July 2001 evidence indicates that the veteran had full 
flexion (45/45), was lacking 5 degrees of extension (40/45), 
was lacking 5 degrees of lateral flexion bilaterally (40/45) 
and was lacking 5 degrees of rotation bilaterally (75/80).  
The Board finds this evidence equates, at most, to mild 
limitation of motion of the cervical spine.  Out of a total 
possible range of motion of 240 degrees, the veteran was able 
to move his cervical spine 215 degrees.  This determination 
is not changed upon consideration of pain on use or during 
flares and the holding in Deluca.  The examiner who conducted 
this examination determined that no fatigue, weakness or lack 
of endurance was shown on examination and there was no 
indication that the range of motion was limited due to 
complaints of pain.  

At the time of the August 2005 VA examination, the veteran 
was lacking 5 degrees of flexion (40/45), was lacking 5 
degrees of extension (40/45), was lacking 5 degrees of 
lateral flexion bilaterally (40/45) and was lacking 25 
degrees of rotation bilaterally (55/80).  The Board finds 
this evidence equates, at most, to mild limitation of motion 
of the cervical spine.  Out of a total possible range of 
motion of 340 degrees, the veteran was able to move his 
cervical spine 270 degrees.  The Board finds that the 
aforementioned range of motion findings equate to mild 
limitation of motion, which is productive of a 10 percent 
rating under Diagnostic Code 5290.  This determination is not 
changed upon consideration of pain on use or during flares 
and the holding in Deluca.  The examiner who conducted this 
examination determined that repetitive motion testing was 
within normal limits for the cervical spine.  The range of 
motion reported also took into account when pain began.  

At the time of the most recent VA examination, conducted on 
November 8, 2006, the veteran's range of motion had 
decreased.  He was lacking 15 degrees of flexion (30/45); was 
lacking 3 degrees of extension (42/45); was lacking 25 
degrees of lateral flexion to the right (20/45) and 30 
degrees of lateral flexion on the left (15/45); and was 
lacking 30 degrees of rotation to the left (50/80) and 25 
degrees of rotation to the right (55/80).  This range of 
motion is further reduced upon consideration of pain on 
motion.  When pain is considered, the veteran was lacking 20 
degrees of flexion (25/45); was lacking 15 degrees of 
extension (30/45); was lacking 30 degrees of lateral flexion 
to the right (15/45) and 35 degrees of lateral flexion on the 
left (10/45); and was lacking 40 degrees of rotation to the 
left (40/80) and 30 degrees of rotation to the right (50/80).  
The Board finds that the record establishes, as of the 
November 8, 2006, VA examination, that the veteran had severe 
limitation of motion of the cervical spine.  This warrants a 
30 percent evaluation under the prior version of Diagnostic 
Code 5290.  A 30 percent evaluation is the schedular maximum 
which can be assigned under Diagnostic Code 5290 in effect 
prior to September 26, 2003.  
	
The Board finds an increased rating is not warranted when the 
service-connected cervical spine disability is evaluated 
under the prior version of Diagnostic Code 5293 based on 
intervertebral disc syndrome symptomatology.

The medical evidence of record documents intermittent 
complaints of radicular pain down the arms and tingling and 
burning in his hands and also muscle spasms.  However, the 
preponderance of the competent evidence demonstrates a lack 
of any intervertebral disc syndrome symptomatology.  There is 
no evidence of record of the presence of any muscle spasm, a 
lack of an ankle jerk or other neurological findings 
appropriate to the site of a diseased disc other than the 
veteran's subjective complaints.  The veteran's assertions of 
the existence and etiology of his reported muscle spasms is 
without probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  While a private physician included a 
pertinent diagnosis of degenerative disc and degenerative 
joint disease of the cervical spine with nerve involvement in 
2003, there is no indication upon what basis this diagnosis 
is made.  There is no indication that a neurological 
examination was conducted.  In contrast to this are the 
reports of the January 2002 and August 2005 VA examinations 
which included the results of neurological testing.  The 
reports of these examinations specifically indicate that no 
significant neurological abnormalities were present in any 
part of the spine.  The Board finds, therefore, that the 
preponderance of the competent evidence demonstrates that the 
veteran does not have intervertebral disc syndrome 
symptomatology associated with the service-connected cervical 
spine disability.  An increased rating is not warranted when 
the cervical spine disability is evaluated under Diagnostic 
Code 5293 in effect prior to September 26, 2003.  

There is no competent evidence of record demonstrating that 
the service-connected cervical spine disability is manifested 
by any ankylosis of the cervical spine.  Range of motion 
testing indicates that the veteran's spine was mobile.  The 
examiner who conducted the most recent VA examination in 
November 2006 determined that no ankylosis was present.  An 
increased rating is not warranted under Diagnostic Codes 5286 
or 5287 based on the presence of ankylosis of the cervical 
spine.  There is also no evidence indicating that the 
veteran's experiences residuals of a fractured vertebra which 
was due to the service-connected cervical spine disability.  
An increased rating is not warranted when the disability is 
evaluated under Diagnostic Code 5285 based on residuals of a 
fracture of the vertebra.  

The Board finds an increased rating is not warranted when the 
service-connected cervical spine disability is evaluated 
under the rating criteria for intervertebral disc syndrome in 
effect as of August 22, 2002, based on the presence of 
incapacitating episodes.  At the time of the August 2005 VA 
examination, the veteran reported that, within the last year, 
he had not missed any work nor had to change any activities 
due to cervical spine symptomatology.  At the time of the 
most recent VA examination in November 2006, the veteran 
reported that he experienced five to six incapacitating 
episodes of cervical pain which lasted on average of one day.  
Significantly, there is no objective medical evidence 
demonstrating that the veteran was actually prescribed bed 
rest to treat cervical spine symptomatology.  Even if the 
veteran's self reported history of incapacitating episodes 
was documented as being prescribed by a health care 
professional, this symptomatology would barely equate to 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
This symptomatology only warrants a 10 percent evaluation 
under the rating criteria for evaluation of intervertebral 
disc syndrome based on incapacitating episodes.  

An increased rating is not warranted for the cervical spine 
disability when it is evaluated under its separate chronic 
orthopedic and neurological manifestations as provided for 
under the current version of Diagnostic Code 5293.  As 
indicated above, the only time the restriction of the 
veteran's range of motion of the cervical spine was found to 
be more than slight was at the time of the November 2006 VA 
examination when the limitation was described as severe.  
While the veteran reported at that time that he experienced 
radicular pain from the neck into the shoulders and arms, 
there was no objective confirmation of this pathology.  There 
is no confirmation in the clinical records that the veteran 
experiences any neurological manifestations of his cervical 
spine disability.  No neurological disabilities were observed 
by the examiner who conducted the August 2005 VA examination.  
The Board notes the radicular pain reported at the time of 
the November 2006 VA examination was only intermittent.  A 
neurological problem was not diagnosed at the time of the 
November 2006 VA examination.  A September 2006 VA clinical 
record indicates the veteran denied the presence of numbness 
or tingling.  It was noted that no neurological deficits were 
present.  It is not apparent to the Board why there was this 
discrepancy in reported symptomatology within one month of 
the November 2006 VA examination.  The Board finds the 
competent evidence of record does not support a finding that 
the veteran experiences any separately ratable neurological 
disability which was due to the service-connected cervical 
spine disorder.  

The Board finds that an increased rating is not warranted 
when the service-connected cervical spine disability is 
evaluated under the General Rating Formula for Disease and 
Injuries of the spine.  As noted above, there is no evidence 
of ankylosis of the cervical spine.  The examiner who 
conducted the most recent VA examination specifically noted 
that no ankylosis was present.  There is no competent 
evidence of record indicating that forward flexion of the 
cervical spine was restricted to 15 degrees or less.  The 
greatest restriction in the range of motion of the cervical 
spine was at the time of the most recent VA examination when 
cervical flexion could be accomplished to 25 degrees.  This 
only warrants a 20 percent evaluation.  An increased rating 
is not warranted based on the results of the August 2005 VA 
examination.  Forward flexion at that time could be 
accomplished to 40 degrees.  This only warrants a 10 percent 
evaluation under the current rating criteria for evaluation 
of back disabilities.  As noted above, the Board has found 
there is no objective evidence of any neurologic 
abnormalities associated with the service-connected cervical 
spine disabilities which could be separately rated.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's cervical spine disability now causes 
or have in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.  
The examiner who conducted the most recent VA examination in 
August 2005 found that the veteran was employable but would 
have a hard time finding someone to employee him.  The Board 
finds that this description of the veteran's industrial 
capacity does not demonstrate marked interference with the 
veteran's employment.  At the time of the most recent VA 
examination, it was noted that the veteran had not been 
employed since 2003 but he was taking classes.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
prior to November 8, 2006, given, in part, due to mild 
limitation of motion findings.  In addition, the findings 
support a rating of 30 percent (under the old criteria of 
Diagnostic Code 5290) as of November 8, 2006, but no more for 
the service-connected cervical spine disability.  

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine.

Analysis

The Board finds that the veteran is already assigned the 
schedular maximum for limitation of motion of the thoracic 
spine as set under Diagnostic Code 5291 in effect prior to 
September 26, 2003.  An increased rating cannot be assigned 
under this Diagnostic Code.  

The Board finds that an increased rating for the thoracic 
spine disability is not warranted when evaluated under the 
prior version of Diagnostic Code 5293 in effect prior to 
September 26, 2003, based on intervertebral disc syndrome for 
the same reasons as those set out above for the cervical 
spine claim.  The preponderance of the competent evidence 
demonstrates that there is no objective evidence of the 
presence of intervertebral disc syndrome symptomatology which 
has been linked to the service-connected thoracic spine 
disability.  

There is no competent evidence of record demonstrating that 
the service-connected thoracic spine disability is manifested 
by any ankylosis.  Range of motion testing indicates that the 
veteran's spine was mobile.  The examiner who conducted the 
most recent VA examination in November 2006 determined that 
no ankylosis was present.  An increased rating is not 
warranted under Diagnostic Codes 5286 or 5288 based on the 
presence of ankylosis of the thoracic spine.  There is also 
no evidence indicating that the veteran's experiences 
residuals of a fractured vertebra which was due to the 
service-connected thoracic spine disability.  An increased 
rating is not warranted when the disability is evaluated 
under Diagnostic Code 5285 based on residuals of a fracture 
of the vertebra.  

The Board finds that an increased rating is not warranted for 
the thoracic spine disability when it is evaluated under 
Diagnostic Code 5293 in effect as of August 22, 2002, based 
on the presence of incapacitating episodes.  There is no 
objective evidence indicating that the veteran was prescribed 
bed rest for the thoracic spine disability.  Furthermore, as 
indicated above for the cervical spine claim, the veteran's 
own reports of self-treatment for spine problems equates, at 
most, to incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  This symptomatology only warrants a 10 percent 
evaluation under the rating criteria for evaluation of 
intervertebral disc syndrome based on incapacitating 
episodes.  

The Board finds that an increased rating is not warranted for 
the service-connected thoracic spine disability when it is 
evaluated under the current version of Diagnostic Code 5293 
by combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The Board has found that 
the preponderance of the competent evidence of record 
demonstrates that the veteran does not experience any 
neurological manifestations associated with the service-
connected thoracic spine disability which are separately 
ratable.  The most recent evidence of record indicates that 
the veteran denied having bowel or bladder problems.  

An increased rating of 20 percent, but no more than 20 
percent, is warranted for the thoracic spine disability when 
it is evaluated under the currently existing General Rating 
Formula for Diseases and Injuries of the Spine.  The examiner 
who conducted the November 2006 VA examination determined 
that no ankylosis was present in the thoracic spine.  At the 
time of the August 2005 VA examination, forward flexion of 
the thoracic spine was limited to 50 degrees.  This would 
equate to a 20 percent evaluation under the currently 
existing General Rating Formula for Diseases and Injuries of 
the Spine.  However, the most recent VA examination which was 
conducted in November 2006 demonstrated that the range of 
motion for flexion of the thoracic spine was to 70 degrees.  
This extent of motion of the thoracic spine equates to, at 
most, a 10 percent evaluation under the currently existing 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Board finds, therefore, that the evidence of 
record is in relative equipoise with respect to the range of 
motion which can be performed by the thoracic spine.  As the 
evidence is in relative equipoise, the Board finds that an 
increased rating to 20 percent is warranted for the service-
connected thoracic spine disability.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's thoracic spine disability now causes 
or have in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.  
The examiner who conducted the most recent VA examination in 
August 2005 found that the veteran was employable but would 
have a hard time finding someone to employee him.  The Board 
finds that this description of the veteran's industrial 
capacity does not demonstrate marked interference with the 
veteran's employment.  At the time of the most recent VA 
examination, it was noted that the veteran had not been 
employed since 2003 but he was taking classes.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence supports a rating of 20 percent but no more for the 
service-connected thoracic spine disability.  




ORDER

Entitlement to an initial increased rating in excess of 10 
percent for service-connected degenerative disc disease of 
the cervical spine prior to November 8, 2006, is denied. 

Entitlement to a 30 percent evaluation for the service-
connected degenerative disc disease of the cervical spine as 
of November 8, 2006, is granted, subject to the laws and 
regulations governing monetary awards.  

Entitlement to a 20 percent evaluation for the service-
connected degenerative disc disease of the thoracic spine is 
granted, subject to the laws and regulations governing 
monetary awards.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


